Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
The closest prior art: Marra (US 8,485,787) in view of Aspinwall (US 3,781,129)
Marra discloses an aviation turbine blade extending in the radial direction from a blade root as far as an upper partition wall, said blade comprising: a plurality of inner cavities defining at least one cooling circuit, each of said inner cavities being defined by walls among inner walls, an upper surface wall, the blade root, and the upper partition wall. 
Aspinwall teaches a lower surface wall and at least two reinforcing beams disposed inside at least two distinct inner cavities of said inner cavities, and connecting the blade root to the upper partition wall, said reinforcing beams not being connected to the inner walls, the lower surface wall and the upper surface wall, wherein said reinforcing beams are hollow and have slots and/or holes. 
The closest prior art fail to disclose or suggest along or in combination that said reinforcing beams hold back a centrifugal force without generating a force in an ortho-radial plane of the aviation turbine blade.
Claims 2, 5, and 7 depend up claim 1 and so are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745